Name: Commission Regulation (EC) No 2464/95 of 23 October 1995 correcting Commission Regulation (EC) No 2146/95 on the transitional adjustments of the special arrangements for imports of olive oil originating in Algeria, Lebanon, Morocco, Tunisia and Turkey with a view to implementing the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations and derogating from Council Regulations (EEC) No 1514/76, (EEC) No 1620/77, (EEC) No 1521/76, (EEC) No 1508/76 and (EEC) No 1180/77
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy;  tariff policy;  Africa;  Asia and Oceania
 Date Published: nan

 No L 254/10 EN Official Journal of the European Communities 24 . 10 . 95 COMMISSION REGULATION (EC) No 2464/95 of 23 October 1995 correcting Commission Regulation (EC) No 2146/95 on the transitional adjustments of the special arrangements for imports of olive oil originating in Algeria, Lebanon, Morocco, Tunisia and Turkey with a view to implementing the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations and derogating from Council Regulations (EEC) No 1514/76 , (EEC) No 1620/77 , (EEC) No 1521/76 , (EEC) No 1508/76 and (EEC) No 1180/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Spanish version of the Regulation which should therefore be corrected as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION : Article 1 Only concerns the Spanish version . Article 2 This Regulation shall enter into force on the day following its publication of the Official Journal of the European Communities. Whereas Commission Regulation (EC) No 2146/95 (2) adjusts the special arrangements for importing olive oil from certain countries : whereas there is an error in the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12 . 1994, p. 105. 2) OJ No L 215, 9 . 9 . 1995, p . 1 .